Citation Nr: 0016828	
Decision Date: 06/26/00    Archive Date: 07/05/00

DOCKET NO.  99-03 597	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Evaluation of a right knee scar, residual to a stab wound 
in the right knee.  

2.  Evaluation of residuals of a left foot injury.

3.  Entitlement to service connection for a stomach disorder, 
claimed as due to an undiagnosed illness.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Valerie E. French, Associate Counsel



INTRODUCTION

The veteran had active service period from May 1978 to 
November 1997.  

This appeal arises before the Board of Veterans' Appeals 
(Board) from an April 1998 rating decision of the North 
Little Rock, Arkansas, Regional Office (RO) of the Department 
of Veterans Affairs (VA), in which service connection was 
granted for residuals of a left foot injury and for residuals 
of a stab wound to the right knee, with the assignment of a 
zero percent (noncompensable) evaluation for each of these 
disabilities.  By that same rating action, service connection 
was denied for a stomach condition claimed as due to an 
undiagnosed illness.  

Preliminary review of the record does not reveal that the RO 
expressly considered referral of the veteran's increased 
evaluation claims to the VA Undersecretary for Benefits or 
the Director, VA Compensation and Pension Service for the 
assignment of an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) (1999).  That regulation provides that to accord 
justice in an exceptional case where the schedular standards 
are found to be inadequate, the field station is authorized 
to refer the case for assignment of an extraschedular 
evaluation commensurate with the average earning capacity 
impairment.  The governing criteria for such an award is a 
finding that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards. 

The Court of Appeals for Veterans Claims (Court) has held 
that the Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) (1999) in 
the first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations. Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the Director of VA's 
Compensation and Pension Service might consider exceptional 
or unusual. Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
Having reviewed the record with these mandates in mind, the 
Board finds no basis for further action on this question. 
VAOPGCPREC 6-96 (1996).


FINDINGS OF FACT

1.  The VA examiner has indicated that there is no functional 
loss or limitation due to pain resulting from the right knee 
stab wound residuals, and there is no evidence indicating 
that the right knee scar is manifested by repeated 
ulcerations, tenderness, or pain on objective demonstration.  

2.  There are no objective findings or abnormalities which 
can be attributed to the residuals of a left foot injury.

3.  The gastrointestinal symptomatology shown during service 
was attributed to known clinical diagnoses; and there is no 
competent evidence showing that a stomach or gastrointestinal 
disorder is currently manifested. 


CONCLUSIONS OF LAW

1.  The service-connected right knee scar, residual to a stab 
wound, is noncompensably disabling.  38 U.S.C.A. §§ 1155, 
5107 (West 1991 & Supp. 1999); 38 C.F.R. § 4.118, Diagnostic 
Code 7805 (1999).  

2.  Residuals of a left foot injury are noncompensably 
disabling.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 
1999); 38 C.F.R. § 4.71, Diagnostic Code 5021 (1999).  

3.  The claim for service connection for a stomach disorder, 
claimed as due to an undiagnosed illness, is not well 
grounded.  38 U.S.C.A. § 5107 (West 1991 & Supp. 1999); 
38 C.F.R. §§ 3.303, 3.317 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that while the record includes 
service medical records for the period of 1978 to 1997, 
reports of periodic medical examinations and separation 
induction examinations have not been associated with the 
claims folder.  The record indicates that the RO was unsure 
whether the entire service medical file was obtained, and the 
veteran was asked to obtain any additional available records 
and to submit these records in support of his claim.  
However, no additional service records were received or 
submitted.  

The Board finds that as attempts to obtain additional records 
have been unsuccessful, no further attempts at evidentiary 
development are required prior to the adjudication of the 
instant appeals.  However, the Board recognizes that in cases 
where the veteran's service medical records are unavailable 
through no fault of the claimant, there is a heightened 
obligation to explain findings and conclusions and to 
carefully consider the benefit of the doubt doctrine under 
38 U.S.C.A. § 5107(b) (West 1991).  O'Hare v. Derwinski, 1 
Vet.App. 365 (1991).


Evaluations

Initially, the Board finds that the veteran's claims for 
evaluations are well grounded within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1999).  Where the 
claimant is awarded service connection for a disability and 
subsequently appeals the RO's initial assignment of an 
evaluation for that disability, the claim continues to be 
well grounded as long as the rating schedule provides for a 
higher evaluation.  Shipwash v. Brown, 8 Vet.App. 218, 225 
(1995).  Thus, such claims remain open, and in this case, the 
Board has continued the issue on appeal as "evaluation of" 
a right knee scar and residuals of a left foot injury, since 
service connection has been granted and higher ratings are 
sought.  The appellant is not prejudiced by framing the 
issues in this manner, as the issues have not been dismissed 
and the law and regulations governing the disability 
evaluations are the same, regardless of how the issue has 
been phrased.  See Fenderson v. West, 12 Vet.App. 119, 125-
126 (1999).  

The distinction between disagreement with the original 
evaluation awarded and a claim for an increased evaluation is 
important in terms of VA adjudicative actions.  In reaching a 
determination regarding the issues on appeal, the Board has 
determined that staged evaluations are not for application, 
as the disabilities have not changed significantly during the 
appeal period and uniform evaluations are therefore 
appropriate. Id.  In addition, the record does not indicate 
the need to obtain any additional pertinent records, and is 
accordingly found that the duty to assist the veteran has 
been satisfied.

Disability evaluations are determined by comparing the 
veteran's present symptomatology with the criteria set forth 
in the Schedule for Rating Disabilities (Schedule), 
38 U.S.C.A. § 1155 (West 1991 & Supp. 1999); 38 C.F.R. Part 4 
(1999).  In making a determination in this case, the Board 
has carefully reviewed the pertinent medical evidence, 
including the veteran's entire medical history in accordance 
with 38 C.F.R. § 4.1 (1999) and Peyton v. Derwinski, 1 
Vet.App. 282 (1991).  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (1999).  All evidence must be evaluated in arriving at 
a decision regarding an increased rating.  38 C.F.R. § 4.2, 
4.6 (1999).  When all the evidence is assembled, the 
determination must then be made as to whether the evidence 
supports the claim or is in relative equipoise, with the 
veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied. Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).

While evaluation of a service-connected disability requires 
review of the appellant's medical history, where entitlement 
to compensation has already been established and an increase 
in the disability rating is at issue, the present level of 
disability is of primary concern. Francisco v. Brown, 7 Vet. 
App. 55 (1994).  Therefore, although the Board has reviewed 
all the evidence of record, it finds that the most probative 
evidence is that which has been developed immediately prior 
to and during the pendency of the claim on appeal.   

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints, and muscles, or associated 
structures, or to deformity or other pathology, or it may be 
due to pain, supported by adequate pathology and evidence by 
the visible behavior of the claimant undertaking the motion.  
Weakness is as important as limitation of motion, and a part 
which becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. § 4.40, 4.45 (1999).  See also DeLuca v. 
Brown, 8 Vet.App. 202 (1995).  In making its determination in 
this case, the Board has carefully considered the claim in 
light of the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59, 
(1999) and DeLuca. 

Residuals of a stab wound to the right knee, to include a 
right knee scar

The veteran has indicated disagreement with the 
noncompensable evaluation assigned for the service-connected 
right knee scar.  Service medical records show that in 1986, 
he sought treatment for a puncture wound on the right knee 
which occurred when a knife slipped while he was cutting 
boxes.  

On post-service VA examination in 1998, the veteran 
complained of some discomfort in the right knee, which may 
have been because of the fact that he had to favor his left 
foot with ambulation.  Examination revealed a .5 by .5 cm 
scar on the right knee in the medial aspect, where he had the 
knife wound.  The knee had no functional limitation of range 
of motion due to pain, and he could flex the knee from zero 
to 140 degrees.  A diagnosis of residuals of stab-wound to 
the right knee is shown.  Right knee x-ray was normal.  

In April 1998, service connection was granted for a right 
knee scar as a residual of a stab wound to the right knee, 
and a zero percent (noncompensable) rating was assigned under 
Diagnostic Code 7805.  

A private outpatient treatment report, dated January 1999, 
shows that the veteran complained of swelling in both knees.  
The veteran indicated that he had been given a neoprene knee 
brace for his right knee which was difficult to fit because 
of the swelling.  Bilateral joint examination revealed no MCP 
joint thickening.  Anterior drawer test was negative and 
there was good range of motion.  An assessment of rule out 
degenerative joint disease, otherwise ligamentous injuries, 
is shown.  A  private February 1999 treatment note shows 
complaints of right and left knee problems, including popping 
and catching.  Findings at the time of a February 1999 right 
knee x-ray included intact ligaments, normal patellofemoral 
joint, and no evidence of menisci tear.  

On VA examination in May 1999, the veteran complained of knee 
discomfort.  He stated that he had cartilage damage in both 
knees and he complained of instability.  Findings included 
normal gait and stance and range of motion in the right knee 
was from zero to 140 degrees.  Slight crepitus was noted in 
the knees.  The stab wound was manifested by an almost 
invisible scar measuring approximately 1 inch, located 
slightly inferior to the medial edge of the patella.  An 
impression of residuals of stab wound of the right knee is 
shown.  Knee strength was good and there was no instability.  
It was the examiner's opinion that there was no loss of 
function or limitation due to pain that is related to the 
right knee stab wound.  It was also the examiner's opinion 
that although the veteran may be developing some degenerative 
arthritis of his knees, this wound not be the result of the 
stab wound.  

Having reviewed the record, the Board has determined that the 
evidence does not warrant the assignment of a compensable 
evaluation for the right knee scar which is the residual of a 
stab wound.  As noted, the right knee scar is currently rated 
under Diagnostic Code 7805.  Diagnostic Code 7805 provides 
that scars will be rated on limitation of function of part 
affected, which in this case is the right knee.  However, 
there is no evidence of limitation of motion of the right 
knee which would warrant the assignment of a compensable 
rating under the criteria found in Diagnostic Code 5260 
(which pertains to limitation of flexion of the leg) or 
Diagnostic Code 5261 (which pertains to limitation of 
extension of the leg).  

On recent VA examinations, range of motion in the right knee 
was normal at zero to 140 degrees.  See Plate II, 38 C.F.R. 
§ 4.71 (1999).  The 1999 examiner indicated that there is no 
loss of function or limitation in the right knee which is 
related to the stab wound residuals.  As such, a compensable 
evaluation is not warranted for the service-connected right 
knee scar under Diagnostic Code 7805, and furthermore, there 
is no evidence which would indicate that a compensable 
evaluation is warranted for the right knee scar under 
38 C.F.R. §§ 4.40, 4.45, 4.59, or the holding in Deluca, 
supra.  

The Board has also considered application of additional 
criteria pertaining to evaluation of scars, including 
Diagnostic Codes 7803 and 7804.  Diagnostic Code 7803 
provides a 10 percent evaluation for scars which are 
superficial and poorly nourished with repeated ulceration.  
Diagnostic Code 7804 provides a 10 percent evaluation for 
scars which are superficial, tender, and painful on objective 
demonstration.  In this case, there are no findings 
indicating that the right knee scar is poorly nourished, 
tender, or painful on objective demonstration; nor is there 
evidence of repeated ulceration.  On examination in 1999, the 
examiner indicated that the scar was almost invisible, and 
thus, there is no indication that the right knee scar is 
manifested by the symptomatology which is required for a 
compensable, or 10 percent rating, under Diagnostic Codes 
7803 or 7804.  As the right knee scar is shown to be residual 
to a stab wound, there is no evidence of burn residuals which 
would warrant the assignment of a rating under Diagnostic 
Codes 7801 and 7802, respectively.  Finally, the Board notes 
that as the scar is located on the right knee there is no 
evidence of disfigurement to the head, face, or neck which 
would warrant the use of Diagnostic Code 7800 in evaluating 
this disability.  

The Board also notes that service connection has not been 
established for degenerative joint disease in the right knee.  
While the evidence suggests that the veteran may be 
experiencing right knee symptoms associated with such a 
diagnosis, the Board may not consider symptomatology 
associated with a non-service connected disability when 
determining the evaluation for the service-connected right 
knee scar.  38 C.F.R. § 4.14 (1999).  

For the reasons stated above, the Board finds that the 
preponderance of the evidence weighs is against granting an 
increased (compensable) evaluation for the service-connected 
right knee scar.  As the preponderance of the evidence is 
unfavorable, there is no doubt to be resolved.  


Residuals of left foot injury

The veteran has indicated disagreement with the 
noncompensable evaluation assigned for the service-connected 
left foot injury residuals.  Service medical records show 
that in September 1994, he was treated for an assessment of 
mild left forefoot sprain, which occurred when he jumped onto 
asphalt.  Subsequent treatment for plantar fasciitis is shown 
in 1996 and 1997.   

On VA examination in April 1998, the veteran complained of 
foot pain on the left when walking.  He favored his left foot 
with ambulation, and on inspection of the foot, no deformity 
was seen.  There was no pedis planus or pedis cavus.  There 
was callus formation.  A diagnosis of residuals of injury to 
the left foot is shown.  The report of an April 1998 left 
foot x-ray shows that the joint structures and bone density 
were unremarkable.  There was no evidence of soft tissue 
calcification.  An impression of radiographically normal foot 
is shown.  

A private outpatient treatment report, dated January 1999, 
shows that the veteran complained of foot pain and he 
indicated that the initial plantar surface step is tough 
every day, and this had been a chronic problem since an 
injury to the arch of the left foot.  Physical findings 
included plantar surface pain.  An assessment of rule out 
degenerative joint disease, otherwise ligamentous injuries, 
is shown.  A February 1999 treatment report shows complaints 
of bilateral foot pain.  An impression of posterior tibial 
tendinitis is shown, and 1st step insoles were planned as 
treatment.  

On VA examination in May 1999, the veteran complained that 
when he walks he feels like the center of his left foot is 
unstable and it is uncomfortable.  He indicated that he is on 
his feet all the time when he works and that he uses a shoe 
insert for relief.  Range of motion in the ankles was from 10 
degrees of dorsiflexion to 45 degrees of plantar flexion.  
There was normal eversion and inversion, and no crepitus, 
deformity, or abnormality was noted about the ankle.  It was 
the examiner's opinion that there was no loss of function or 
limitation due to pain that is related to the left foot 
injury.  The report of a May 1999 left foot x-ray shows that 
standard views showed no significant bone, joint, or soft 
tissue abnormality.  An impression of normal foot is shown.  

In April 1998, service connection was granted for residuals 
of a left foot injury, with the assignment of a zero percent 
(noncompensable) evaluation under Diagnostic Code 5299-5021.  
The use of Diagnostic Code 5299 indicates a rating by 
analogy.  See 38 C.F.R. § 4.20 (1999).  Diagnostic Code 5021 
pertains to evaluation of myositis, and is evaluated on the 
basis of limitation of motion of the affected part, as 
arthritis, degenerative.  

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion of the specific 
joint or joints involved. When the limitation of motion of 
the specific joint or joints involved is noncompensable under 
the appropriate diagnostic codes, an evaluation of 10 percent 
is applied for each major joint or group of minor joints 
affected by the limitation of motion. These 10 percent 
evaluations are combined and not added.  In the absence of 
limitation of motion, a 10 percent disability evaluation will 
be assigned where there is X-ray evidence of the involvement 
of two or more major joints or two or more minor joint 
groups. A 20 percent disability evaluation will be assigned 
where there is X-ray evidence of the involvement of two or 
more major joints or two or more minor joint groups and there 
are occasional incapacitating exacerbations.  The 10 percent 
and 20 percent evaluations based on X-ray findings will not 
be utilized in evaluating disabilities listed under 
Diagnostic Codes 5013 to 5024, inclusive. 38 C.F.R. § 4.71a, 
Diagnostic Code 5003 (1999).

Having reviewed the record, the Board has concluded that the 
available evidence does not warrant the assignment of a 
compensable rating for the left foot injury residuals.  
Specifically, there is no objective evidence of identifiable 
residuals which may be attributed to residuals of a left foot 
injury.  Although an assessment of posterior tibial 
tendinitis is shown at the time of private treatment in 
February 1999, there is no evidence indicating that this 
tendinitis is the result of the service-connected left foot 
injury.  More importantly, on VA examination in 1999 the 
examiner indicated that there was no loss of function or 
limitation due to pain that is related to the left foot 
injury, and an x-ray indicated no bone, joint, or soft tissue 
abnormality.  

As such, there is no evidence of identifiable residuals which 
may be attributed to the left foot injury.  Thus, there is no 
evidence which would warrant the assignment of a compensable 
rating under Diagnostic Code 5021 or any other diagnostic 
criteria pertaining to foot injury residuals, including 
limitation of flexion and extension of the leg (Diagnostic 
Codes 5260, 5261); foot injuries, other (Diagnostic Code 
5284); or limitation of motion of the ankle (Diagnostic Code 
5271); nor is there evidence which would warrant the 
assignment of a compensable rating under 38 C.F.R. §§ 4.40, 
4.45, 4.59, or the holding in DeLuca, supra.  Accordingly, 
the Board finds that the preponderance of the evidence is 
against the assignment of an increased (compensable) 
evaluation for residuals of a left foot injury.  As the 
preponderance of the evidence is unfavorable, there is no 
doubt to be resolved.  


Service connection

The veteran claims that he has a stomach disorder which is 
related to his Persian Gulf service.  He has indicated that 
his stomach condition has not been diagnosed and that he did 
not have this problem prior to service in the Persian Gulf.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service. 
38 U.S.C.A. §§ 1110, 1131 (West 1991). Service connection may 
be granted for any disease diagnosed after service when all 
the evidence establishes that the disease was incurred in 
service. 38 C.F.R. § 3.303(d) (1999).  In making a claim for 
service connection, the appellant has the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded. 38 
U.S.C.A. § 5107(a). A well-grounded claim is a plausible 
claim, one which is meritorious on its own or capable of 
substantiation. Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).

A well-grounded claim for service connection generally 
requires medical evidence of a current disability; evidence 
of incurrence or aggravation of a disease or injury in 
service as provided by either lay or medical evidence, as the 
situation dictates; and, a nexus, or link, between the in-
service disease or injury and the current disability as 
provided by competent medical evidence.  Caluza v. Brown, 7 
Vet. App. 498 (1995); Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 
1997), cert. denied sub nom. Epps v. West, 118 S. Ct. 2348 
(1998).  Alternatively, the nexus between service and the 
current disability can be satisfied by evidence of continuity 
of symptomatology and medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the symptomatology. See Savage v. Gober, 10 Vet. App. 488, 
495 (1997).   

A Persian Gulf veteran who exhibits objective indications of 
chronic disability resulting from an illness or combination 
of illnesses manifested by one or more signs or symptoms such 
as those listed in paragraph (b) of § 3.317 may be service 
connected, provided that such disability became manifest 
either during active military, naval, or air service in the 
Southwest Asia Theater of Operations during the Persian Gulf 
War, or to a degree of 10 percent or more not later than 
December 31, 2001 and by history, physical examination, and 
laboratory tests, cannot be attributed to any known clinical 
diagnosis.  38 C.F.R. § 3.317 (a)(1) (1999). For purposes of 
§ 3.317, "objective indications of chronic disability" 
include both "signs," in the medical sense of objective 
evidence perceptible to an examining physician, and other, 
nonmedical indicators that are capable of independent 
verification. 38 C.F.R. § 3.317 (a)(2) (1999). 

For the purposes of Section 3.317, signs or symptoms which 
may be manifestations of undiagnosed illness include, but are 
not limited to the following: (1) fatigue; (2) signs or 
symptoms involving skin; (3) headache; (4) muscle pain; (5) 
joint pain; (6) neurological signs or symptoms; (7) 
neuropsychological signs or symptoms; (8) signs or symptoms 
involving the respiratory system (upper or lower); (9) sleep 
disturbances; (10) gastrointestinal signs or symptoms; (11) 
cardiovascular signs or symptoms; (12) abnormal weight loss; 
and (13) menstrual disorders. 38 C.F.R. § 3.317(b) (1999).  
Disabilities which have existed for 6 months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a 6-month period will be 
considered chronic. 38 C.F.R. § 3.317 (a) (3) (1999).

A well grounded claim for disability due to an undiagnosed 
illness suffered by a veteran of the Persian Gulf War under 
38 U.S.C.A. § 1117 (a) and 38 C.F.R. § 3.317 generally 
requires the submission of some evidence of (1) active 
military, naval, or air service in the Southwest Asia theater 
of operations during the Persian Gulf War; (2) the 
manifestation of one or more signs or symptoms of undiagnosed 
illness; (3) objective indications of chronic disability 
during the relevant period of service or to a degree of 
disability of 10 percent or more within the specified 
presumptive period; and (4) a nexus between the chronic 
disability and the undiagnosed illness.  With respect to the 
second and fourth elements, evidence that the illness is 
"undiagnosed" may consist of evidence that the illness cannot 
be attributed to any known diagnosis or, at minimum, evidence 
that the illness has not been attributed to a known diagnosis 
by physicians providing treatment or examination.  Whether 
medical or lay evidence is required for these elements 
depends of the nature of the claim.  For purposes of the 
second and third element, the manifestation of one or more 
signs or symptoms of undiagnosed illness or objective 
indications of chronic disability may be established by lay 
evidence if it is of the type ordinarily susceptible to lay 
observation. VAOPGCPREC. 4-99 (1999).

Having reviewed the record, the Board has concluded that the 
veteran has failed to present evidence of a well grounded 
claim for service connection for a stomach disorder.  
Specifically, he has not presented any evidence showing the 
manifestation of signs or symptoms of an undiagnosed illness 
either during service or within the applicable presumptive 
period.  

Service medical records show frequent treatment for 
gastrointestinal disorders prior to the veteran's Persian 
Gulf service.  In June 1978, an assessment of gastroenteritis 
is shown.  He was assessed with gastritis, by history, in 
October 1981, following complaints of stomach spasm after 
eating.  In November 1981, an assessment of gastritis, 
duodenitis, no proven peptic ulcer disease, is shown.  In 
November 1983, he was assessed with gastroenteritis.  In 
February 1986, an assessment of constipation is shown.  In 
April 1990, the veteran was treated for acute gastroenteritis 
following complaints of diarrhea with occasional abdominal 
cramps.  In February 1992, he was seen for complaints of 
"constipation" since his return from participation in the 
Desert Storm operation.  An impression of hematemesis 
positive stool is shown.  

Service medical records show treatment at the Little Rock Air 
Force Base hospital in 1995 for complaints of diarrhea, 
constipation, intermittent bloating, and right upper quadrant 
pain.  It was noted that he had served in the Persian Gulf 
from August 1990 to March 1991.  Following testing and 
evaluation, an impression of irritable bowel syndrome was 
provided, and it was felt that no further work-up was needed 
based on the normal bowel history he had given.  In a 
February 1995 addendum to a Stage I CCEP physical, a medical 
professional indicated his belief that the veteran had 
irritable bowel syndrome which was not directly caused by 
Persian Gulf duty but which may have been exacerbated by such 
duty.  In February 1997, the veteran was seen for complaints 
of right upper quadrant pain, constipation, and loose stools.  
An assessment of irritable bowel syndrome is shown.  An 
August 1997 treatment record shows complaints of persistent 
right quadrant pain.  

Thus, the service medical records indicate that the veteran's 
complaints of stomach and gastrointestinal problems following 
his return from the Persian Gulf were attributed to irritable 
bowel syndrome, which is a known clinical diagnosis.  There 
is no evidence of signs or symptoms of an undiagnosed stomach 
or gastrointestinal illness during the period of active 
service or in the years subsequent to discharge.  As such, 
the Board finds that the claim for service connection for a 
stomach disorder, claimed as due to an undiagnosed illness, 
is not well grounded under the provisions of 38 C.F.R. 
§ 3.317 (1999).  

Parenthetically, the Board notes that consideration has been 
given as to whether a grant of service connection would be 
warranted on a direct basis for a stomach or gastrointestinal 
disorder as the evidence shows that the in-service diagnosis 
of irritable bowel syndrome was thought to have been a 
condition which may have been exacerbated by Persian Gulf 
service.  However, there is no evidence of post-service 
treatment for irritable bowel syndrome or any stomach or 
gastrointestinal disorder.  On VA examination in 1998, no 
gallbladder or gastrointestinal disease was found and an 
upper GI series was normal.  Thus, there is no competent 
evidence or diagnosis indicating the current manifestation of 
a stomach or gastrointestinal disability.  

In order to warrant a grant of service connection, a claim 
must be accompanied by evidence which establishes that the 
claimant currently has the claimed disability.  See Rabideau 
v. Derwinski, 2 Vet.App. 141, 144 (1992); see also Brammer v. 
Derwinski, 3 Vet.App. 223, 225 (1995) (absent "proof of a 
present disability there can be no valid claim").  As there 
is no competent evidence indicating that a stomach or 
gastrointestinal disorder is currently manifested, the claim 
for service connection for a stomach disorder is not well 
grounded even when considered on a direct basis.  

The veteran has reported that he continues to have stomach 
problems and that this disorder has not been diagnosed.  The 
veteran is competent to report about that which he has 
personal knowledge, such as symptomatology.  Layno v. Brown, 
6 Vet. App. 465, 470 (1994).  However, as a layman the 
appellant is not competent to offer opinions on medical 
causation and, moreover, the Board may not accept unsupported 
lay speculation with regard to medical issues.  See Espiritu 
v. Derwinski, 2 Vet.App. 482 (1992).  Furthermore, lay 
assertions of medical causation cannot constitute evidence to 
render a claim well grounded. Grottveitt v. Brown, 5 Vet. 
App. 91, 93 (1993).  In this case, there is no competent 
evidence of the manifestation of gastrointestinal signs and 
symptoms during service is attributable to an undiagnosed 
illness; nor is there evidence that a stomach or 
gastrointestinal disorder is currently manifested.  

For the reasons stated above, the Board finds that the claim 
for service connection for a stomach disorder, claimed as due 
to an undiagnosed illness, is not well grounded.  
Accordingly, the claim is denied.  

Although where claims are not well grounded VA does not have 
a statutory duty to assist a claimant in developing facts 
pertinent to his claim, the Court has held that VA may be 
obligated under 38 C.F.R. § 5103(a) (West 1996) to advise the 
claimant of the evidence required to complete the 
application.  Robinette v. Brown, 8 Vet.App. 69 (1995).  The 
Board finds that this procedural consideration has been 
satisfied in the Statement of the Case, in which the veteran 
was informed of the regulations pertaining to Persian Gulf 
claims and the requirement for and elements of submitting a 
well grounded claim.  


ORDER

An increased (compensable) evaluation for a scar, residual to 
a right knee stab wound, is denied.  

An increased (compensable) evaluation is denied for residuals 
of a left knee injury.

Service connection is denied for a stomach disorder claimed 
as due to an undiagnosed illness.  



		
	
	Member, Board of Veterans' Appeals



 

